 
 
EXHIBIT 10.15
 

 
Date: October 1, 2010


Ref. no: GF-2010-1001








CONSTRUCTION PROJECT AGREEMENT




Location of Project:                                                Dazhaojia
mining area


Name of
Project:                                                      Underground mining
and ancillary works


Contractee:                                                             
 Penglai XinGuan Investment Ltd.


Contractor:                                                              Wenzhou
Mine Engineering Construction Group Co. Ltd.




















Drafted by:


State Administration of Industry and Commerce


and


Ministry of Construction of the People's Republic of China



 
 

--------------------------------------------------------------------------------

 

Construction Project Agreement


Party A:                      Penglai XinGuan Investment Ltd.
Party B:                      Wenzhou Mine Engineering Construction Group Co.
Ltd.


This agreement is to clarify the rights and obligations of the above parties
during the course of the construction work herein in order to ensure its
completion in a punctual and quality way. Upon signing of this agreement, Party
A and Party B mutually agree to execute the followings:


1.  
Project Location:

Dazhaojia mining area, Penglai, the People’s Republic of China.


2.  
Project Name:

Underground mining and ancillary works


3.  
Scope of Work:

3.1  
Underground tunneling and mine extraction work;

3.2  
Stope wall cutting and filling, and backfill;

3.3  
Underground propping work, construction of adit-passes, funnels and mine
passages;

3.4  
Underground concreting and construction of artificial floor;

3.5  
On-site sanitary work and gutter cleaning;

3.6  
Underground transport of ventilation facilities and installation of wind pipes;

3.7  
Installation of wind pipes, water pipes and passages, and rail construction;

3.8  
Surface and underground transportation, lifting and lowering of tanks



4.  
Obligations

4.1  
Obligations of Party A

4.1.1  
Party A shall provide Party B the required air and water supplies and
electricity, and deliver the supplies to a depth up to 40 meters below the
ground.

4.1.2  
Party A shall provide Party B at cost the blasting equipment and the required
materials for construction work;

4.1.3  
Party A shall provide Party B the work drawings, and is responsible for
technical support, quality assurance, check and acceptance of work done, and
safety control.

4.1.4  
Party A is responsible for any technical support related to underground
drainage, permanent power facilities and setting of turnout, wind pipes, water
pipes and steel adit-passes.

4.1.5  
Party A shall have the right to rectify improper work situations caused by Party
B in relation to safety regulations and technical requirements.

 
 

 
 

--------------------------------------------------------------------------------

 



4.2  
Obligations of party B

4.2.1  
Party B shall conduct the construction work in accordance with the design and
work drawings provided by Party A.

4.2.2  
Party B shall accomplish the construction tasks and meet the required standards
as specified by Party A.

4.2.3  
Party B is responsible for all underground propping work.

4.2.4  
Party B shall strictly comply with the work drawings provided by Party A and
operate strictly in accordance with the management systems of Party A in terms
of work safety, construction, technology, and integrated management.

4.2.5  
Party B shall provide wind and water soft pipes, lighting equipment and other
tools required for mining.

4.2.6  
Party B is responsible for transport of grilled installation tools, quarry stone
and ores under and above the mine to designated locations, and is responsible
for all construction works except for the above-mentioned tasks of Party A. All
mining workers shall operate strictly in accordance with the safety regulations.

4.2.7  
The quarry stones shall be removed from the ores in order to reduce dilution
rate and loss rate of the mine.

4.2.8  
Party B is responsible for transport and installation of any wooden support and
concrete work above and under the mine.

4.2.9  
Party B is responsible for erection of wind pipes, water pipes and rails, and
all related daily maintenance.



5.  
Quality Assurance and Progress Check

5.1  
Party B shall adhere to the “quality as top priority” principle and conduct the
construction strictly in accordance with the work drawings. The construction
work shall meet all required mining standards and quality assurance standards
and be completed as scheduled.

5.2  
Party A shall check the work progress by the end of each month. The criteria for
acceptance are strictly in accordance with the national mining engineering
acceptance regulations and the acceptance criteria of Cunliji gold mine. The
payment is calculated based on the qualified and accepted works only. The
rejected works shall have one more chance to be re-assessed and any related
costs shall be borne by party B. Upon acceptance, payment shall be settled by
the finance department.



6.  
Unit Price



No.2 Well - Price List for Execution

 
6.1.1  
Roadway transportation (outside vein) 2*2,

           roadway transportation (inside vein), mine car field, stone
door                          RMB 170/m3
6.1.2   Patio, winze, funnel neck,
1.5*1.5                                                                               
RMB232 /m3

 
 

--------------------------------------------------------------------------------

 
            Sump, pump chamber,
cave                                                                                    
 RMB180/m3
            Well
1.5*1.8                                                                                                                
RMB380/m3
6.1.3     Roadway cut, connecting roadway,
1.4*1.8                                                          RMB225/m3
             Roadway cut along the vein,
1.4*1.8                                                                     
RMB198/m3
6.1.4     Vein penetration,
2*2                                                                                               
RMB164/m3
6.1.5     Artificial bottom, cement
support                                                                         
 RMB88/m3
6.1.6     Short-hole shrinkage method 43 yuan/t, packing
method                                  RMB50/ton
             Packing
amount                                                                                                        
RMB58/m3
6.1.7     Wood
support                                                                                                          
RMB18 per set
6.1.8     Bolt rod,
brace                                                                                                         
 RMB3 per rod
6.1.9     Collapse
sollution                                                                                                   
 RMB50/m3
6.1.10   Additional charge for each additional structure deeper underground,
             (elevation, mining, collapse sollution, rubble
grilling)                                        RMB6/ton
             Second pouring
(mining)                                                                                       
 RMB6/ton
6.1.11   Additional charge
             for each transport longer than 300m and shorter than
400m                             RMB8/ m3
             for every additional 100m in
distance                                                                   RMB8/
m3
6.1.12   Casual
labour                                                                                                            RMB50/day/person
(underground)
                                         RMB40/day/person (above ground)
 
6.1.13
Party A and Party B shall re-negotiate the above prices for any complicated
works.



East Well – Price List


6.2.1      Roadway transportation (outside vein) 2*2,
              roadway transportation (inside vein), mine car field, stone
door                      RMB 178.50/m3
6.2.2      Patio, winze, funnel neck,
1.5*1.5                                                                           RMB
243.60 /m3
              Sump, pump chamber,
cave                                                                                    
RMB189/m3
              Well
1.5*1.8                                                                                                               
RMB399/m3
6.2.3      Roadway cut, connecting roadway,
1.4*1.8                                                          RMB236.25/m3
              Roadway cut along the vein,
1.4*1.8                                                                      RMB207.90/m3
6.2.4      Vein penetration,
2*2                                                                                               
RMB172.20/m3
6.2.5      Artificial bottom, cement
support                                                                           RMB88/m3
6.2.6      Short-hole shrinkage method 45.15 yuan/t,
               packing
method                                                                                                  
RMB52.50/ton
               Packing
amount                                                                                                       
RMB60.90/m3
6.2.7       Wood
support                                                                                                         
RMB18 per set
6.2.8       Bolt rod,
brace                                                                                                          RMB3
per rod
6.2.9       Collapse
sollution                                                                                                    RMB50/m3
6.2.10     Additional charge for each additional structure deeper underground,
               (elevation, mining, collapse sollution, rubble
grilling)                                       RMB6/ton
               Second pouring
(mining)                                                                                       
RMB6/ton
6.2.11     Additional charge

 
 

--------------------------------------------------------------------------------

 

             for each transport longer than 300m and shorter than
400m                                  RMB8/ m3
             for every additional 100m in
distance                                                                       
 RMB8/ m3
6.2.12    Casual
labour                                                                                                                RMB50/day/person
(underground)
                                               RMB40/day/person (above ground)
 
6.2.13
Party A and Party B shall re-negotiate the above prices for any complicated
works.



7.  
Casualties and Accidents

Party B is liable to all accidents and casualties happened during the
construction work. Party A shall assist Party B in any rescue activities,
prevent worsening of the situation, minimize injuries and loss to properties
through provision of vehicles (limited travel within Penglai city only). All
accidents shall be immediately reported to the Labor Administrative Department
and relevant departments monitoring the mining companies.


8.  
Rights and Duties

8.1  
Rights and Duties of Party A

8.1.1  
Party A shall have the right and duty to deliver monthly production plan, adjust
work progress, deliver appropriate technical instructions, check and accept
qualified works.

8.1.2  
Party A shall provide Party B all the needed tools and devices for tunneling and
mining which include rail, spikes, splints, screws, permanent wind and water
pipe, sleepers, water supply and drainage devices, elevation devices. Party A is
responsible to upgrade these tools and devices.

8.1.3  
Party A is responsible to supply power and air to the mine and shall bear all
associated costs.

8.1.4  
Party A shall provide the hoister for vertical shaft and is responsible for all
daily maintenance.

8.1.5  
Party B shall be permitted to take the materials required for digging and
tunneling from the warehouse of Party A.

8.1.6  
Party A shall have the right to penalize Party B for any production below the
pre-set monthly target and without any legitimate reason. Should Party B
satisfactorily complete the production plan for three consecutive months, Party
A shall reward Party B accordingly.

8.1.7  
Party A shall withhold 3.36% of total service fee each month to pay the
construction tax.

8.1.8  
Party A is responsible for the monthly salaries of workers engaging in 170m
mid-portion digging work, including 18 auxiliary workers (RMB1,500 each) and 4
machine workers (RMB1,500 each).

8.1.9  
Prolonged production (over 4 hours) due to factors like power outages, water
supply interruption and equipment failure will not be considered as a valid
record for performance assessment of Party B.



 
 

--------------------------------------------------------------------------------

 
8.2  
Rights and Duties of Party B


8.2.1  
Party B should possess all relevant qualifications and certificate proofs and
provides such records to Party A.

8.2.2  
Party B shall follow the supervision from technical department and security
department of Party A.

8.2.3  
Party B shall comply with the national laws and regulations as well as the
mining rules.

8.2.4  
New workers employed by Party B shall receive education and training related to
mine safety. Operators of special works shall hold relevant certificates. Party
B is responsible to buy casualty insurance for each individual worker.

8.2.5  
Party B is liable to any equipment damage due to improper use.

8.2.6  
Party B shall strictly follow the guidance for usage and management of explosive
as specified by Party A and is restricted to store, resell and transfer to a
third party. Party B is liable to all economic losses and legal consequences due
to improper use.

8.2.7  
Party B shall pay the freight costs and taxes of explosives. Party A is
responsible for purchase, monitoring and management of these explosives.

8.2.8  
Party B shall comply with the regulations of the local government and village
committee. Party B is responsible to settle any dispute incurred.

8.2.9  
All workers of Party B entering the mine shall report to the security department
of Party A and receive training on mine safety from Party A. Any change in these
personnel shall be immediately reported to the security department of Party A.

8.2.10  
Party B shall ensure all equipment returned to Party A are function well. Party
A shall check and accept the equipment upon expiration of this contract.

8.2.11  
Party B shall not transfer the title of this agreement to a third party or shall
not form any business relationship with other party.

8.2.12  
The construction work of Party B shall be strictly monitored and managed by
Party A.

8.2.13  
Party B is responsible for the supervision and safety of the auxiliary workers
engaging in 170m mid-portion digging work.



8.3  
For any work delay resulted from the following situations, Party A and Party B
shall re-negotiate the completion period and mutually confirm in written.



1)  
Natural disasters and force majeure

2)  
Party A unilaterally changes the construction plan or altered the drawings such
that the construction work cannot be proceeded.

3)  
Party A fails to provide work drawings, material supplies and equipment or
provide unqualified materials and equipment that halt construction work.



8.4  
 Preparation work

8.4.1  
Party A shall provide Party B all work drawings or drafts and a copy of
guidelines and procedures for the construction works.

8.4.2  
Party B shall organize workers to study and understand the drawings,


 
 

--------------------------------------------------------------------------------

 

8.4.3  
participate in knowledge transfer of design work, arrange the construction
schedule, preparation and storage of materials.



8.5  
Materials supply

8.5.1  
Consent must be obtained from both parties for any substitution of materials.
The suppliers of materials shall be responsible for any price difference due to
the substitution.

8.5.2  
Any certified materials shall be checked before delivery to the construction
field. Materials without certification shall be tested, and the test costs shall
be borne by the supplier.

8.5.3  
Should the materials provided by Party A fail to meet the delivery schedule and
quality requirements, Party A shall be responsible for any loss incurred by
Party B.

8.5.4  
Special measures should be taken under unusual circumstance like production
halt, accidents and explosive shortage etc..



9.  
Penalty and Arbitration

9.1  
Both parties shall strictly comply with the terms of this agreement. The
breaching party shall bear 40% of the economic loss incurred by the other party.

9.2  
The monthly progress shall strictly follow the scheduled plan.  For a shortfall
of every cubic meter of uncompleted work, a fee portion equivalent to 1 cubic
meter work shall be deducted from total service fee. Any extra work done shall
be not counted.

9.3  
The dilution rate of the mine shall not exceed 30%, and the loss rate shall not
exceed 2%. 1% of service fee shall be deducted if the above rates are 1% higher
than the above standards.

 
9.4 Any dispute during the construction work shall be resolved through
negotiation by both parties. For those unresolved, both parties may consider the
followings for resolution:

1) File an application for arbitration to Penglai Arbitration Commission.
2) Bring a lawsuit to the people’s court of Penglai Cunliji Town.


10.  
Effective Period

This agreement is in quintuplicate of which four copies for Party A and one copy
for Party B. This agreement is deemed effective from 1st September 2009, and is
valid for one year. Through mutual consent by both parties, this agreement may
be renewed after the expiration with the contracted prices unchanged.


11.  
Supplementary Provisions

11.1  
Matters not covered in this agreement shall be included in a signed
supplementary agreement which has the same legal effect with this agreement
provided that it is not in conflict with this agreement.

11.2  
This agreement shall prevail should the terms of this agreement in conflict with
those of previously signed agreements.


 
 

--------------------------------------------------------------------------------

 

  
 

12.  
Other Provisions

12.1  
This agreement shall be effective upon signing by both parties. Party B shall
not transfer or unilaterally terminate this agreement.

12.2  
Both parties shall strictly comply with this agreement. Any breaching party is
liable to compensate the other party an amount of RMB200,000. Party B shall give
a one-month notice to Party A for any early termination. Party A has the right
to terminate this agreement should Party B fail to achieve the planned schedule
of Party A for three consecutive months.

12.3  
If the agreement is forced to terminate by Party B, Party B shall move out of
the construction field within 15 days after the termination. A penalty of
RMB5,000 per day shall apply for any delay in moving out. Any loss incurred by
Party A due to such early termination shall be borne by Party B.



Notes: The above-mentioned unit prices shall include the management fee,
explosive material cost, construction related tax, work safety fee and other
related material costs, etc..




PARTY A:
Penglai XinGuan Investment Limited
 
Legal/Authorized Representative: (signed and sealed)
 
/s/  Jianxi Yang
 
Name: Jianxi Yang
 
Authorized agent: Wenge Liu
   
PARTY B:
Wenzhou Mine Engineering Construction Co. Ltd.
 
Legal/Authorized Representative: (signed and sealed)
 
/s/ Qijie Shao
 
Name: Qijie Shao
 
Authorized agent: Chungao Wu
   
Date
October 1, 2010




 
 

--------------------------------------------------------------------------------

 
